Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Examiner notes all references have been previously provided to Applicant during examination of previously filed parent application no. 13672386, 13801432, 15371677 and/or 16112288, all now abandoned.  

Claims 1-3, 5-12, 14, 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2012033657 by DeGroot et al (hereinafter DeGroot) in view of US 20080216887 by Hacke et al (hereinafter Hacke), US 20130163137 by Johnston et al (hereinafter Johnston) and US 20100147364 by Gonzalez et al (hereinafter Gonzalez). 

Regarding Claim 1, DeGroot discloses a solar cell assembly comprising a first string of solar cells being rectangular or substantially rectangular (Fig. 1 teaching the claimed “a first string of rectangular or substantially rectangular solar cells arranged in line with long sides of adjacent solar cells overlapping”). The cells are conductively bonded to each other with a conductive bonding material to connect the cells in series ([0039] teaching the claimed “and conductively bonded to each other with an electrically conductive bonding material to electrically connect the solar cells in series”). 



DeGroot fails to disclose the buses of the front and back are contact pads. 

However, Hacke discloses various configurations for bus bars within solar cell devices include a configuration wherein a plurality of discrete contact pads are used to form a bus having a plurality of conductors extending between and electrically connecting the discrete contact pads (Fig. 3A teaching the claimed " the front bus contact comprising a plurality of front contact pads, a rear bus contact including a plurality of rear contact pads " limitation). This type of configuration facilitates electrical interconnection greater than a single bus bar ([0039]).

Therefore, a skilled artisan would be motivated to use the interconnected discrete contact pads disclosed by Hacke as opposed to a single bus bar, as disclosed by DeGroot, in DeGroot's solar assembly in order to facilitate greater electrical interconnection (Hacke [0039]).


Modified DeGroot fails to disclose an assembly comprising a plurality of strings connects via terminals. 

However, Johnston discloses a solar cell assembly comprising individual modules (114-1, 114-2, 114-3 Fig. 1 for example) each comprising a plurality of cells (115-1 through 115-n Fig. 1) wherein each string is connected to an adjacent string via the terminals of the string such that the negative terminal of a first string connects to the negative terminal of an adjacent string ([0025]). Inclusion of a second string of solar cells is no more than combining two known elements, i.e. a first solar cell strings and a second solar cell strings, to produce the known result of increased energy output. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

In combination, modified DeGroot discloses a first and second string of solar cells (Johnston Fig. 1 teaching the claimed “and a second string of solar cells”) wherein the terminal interconnect which extends the entire length of the long side of the cells connects the first string and the second string 

Modified DeGroot fails to disclose a bypass diode. 

However, Gonzalez discloses connecting bypass diodes to the first and second terminal ends of a solar cell string (D1 Fig. 4 for example teaching the claimed “a bypass diode tap located at one end of the interconnect, the bypass diode tap configured to provide a connection point for a bypass diode, the bypass diode electrically connected to the bypass diode tap”). The bypass diodes allow for bypassing a cell during malfunction ([0028]-[0029]). 

Therefore, a skilled artisan would readily appreciate that bypass diodes and associated electrical connections can be added to modified DeGroot’s assembly, as taught by Gonzalez, as bypass diodes allow for bypassing a cell in the string during malfunction (Gonzalez [0028]-[0029]).

Regarding Claim 2, modified DeGroot discloses two adjacent solar cells are connected via the electrically conductive adhesive such that the first end of a first cell is aligned with and connected to an adjacent cell in an overlapping manner wherein the front bus of the first cell is aligned with the back bus of the adjacent cell (DeGroot Fig. 4, 5 for example). As such, the contact pads of the front bus being aligned along a first end of the first cell would be disposed on an opposing end of the first cell than the back bus of that cell so as to facilitate interconnection with an adjacent cell, reading on the claimed “wherein the plurality of rear contact pads run parallel and adjacent to a second long side of the solar cell opposite the first long side of the solar cell; and wherein the front bus contact and the rear bus contact are positioned along opposite long sides of the solar cell”).  

Regarding Claim 3, modified DeGroot discloses the read contact pads would be close to, or “near” the center of each solar cell, thereby reading on the claimed “wherein the plurality of rear contact pads are located near the center of the rear surface of the solar cell and run parallel to the long side of the solar cell”. The term “near” being a relative term such that the contact being closer in proximity to the center of the cell than, for example the opposing end of the cell, would necessarily satisfy the claimed “near” requirement.  
 
Regarding Claim 5, modified DeGroot discloses the conductive element such that the element and the conductive adhesive are two separate features, wherein the conductive element may read on the claimed “further comprising a mechanically compliant electrical interconnect conductively bonded to the rear bus contact of one of the solar cells located at an intermediate position along the string of solar cells” as it is located between two cells within a string of two cells thereby being located at a center location of the string. See DeGroot Fig. 3. 

Regarding Claim 6, modified DeGroot discloses when using contact pads, the discrete contact pads may be connected by thinner connectors there between (see Hacke Fig. 3A for example, teaching the claimed “wherein the front contact pads are connected by thinner conductors therebetween and the electrically conductive bonding material is in contact with and electrically connects the front contact pads to perform the current collection function of a bus bar”). The functionality set forth in Claim 6 does not further limit the structure of the instant invention as the conductive bonding material would necessarily contact and be in electrical connection with the electrical features of the solar cells, thereby executing a current collection functionality. If Applicant believes a structural distinction exists between the conductive adhesive of the instant invention and modified DeGroot, Applicant is invited to amend 
 
Regarding Claim 7, modified DeGroot discloses when using contact pads, the discrete contact pads may be connected by thinner connectors there between (see Hacke Fig. 3A for example, teaching the claimed “wherein the rear contact pads are connected by thinner conductors therebetween”).  

Regarding Claim 8, modified DeGroot discloses contact pads may be configured in a one-to-one assembly with the fingers of the solar cells such that the electrical contact would be established between the contact pads, bypass conductor and fingers (Hacke Fig. 2B for example, teaching the claimed “wherein the front metallization pattern electrically connects the front contact pads to each other only through the bypass conductor and the plurality of fingers on the front surface and the electrically conductive bonding material is in contact with and electrically connects the front contact pads to perform the current collection function of a bus bar”). The functionality set forth in Claim 8 regarding the electrically conductive bonding material does not further limit the structure of the instant invention as the conductive bonding material would necessarily contact and be in electrical connection with the electrical features of the solar cells, thereby executing a current collection functionality. If Applicant believes a structural distinction exists between the conductive adhesive of the instant invention and modified DeGroot, Applicant is invited to amend the claim as such. See MPEPE 2114 regarding functionality/intended use of structural features within claims.   
 
Regarding Claim 9, modified DeGroot discloses the contact pads would necessarily be electrically connected to a plurality of the finger electrodes via no less than the bypass conductor disposed on the front surface thereof to connect adjacent fingers (Hacke Fig. 3B teaching the claimed “wherein each of 
 
Regarding Claim 10, modified DeGroot does not disclose the width of the rear contact pads explicitly, however, the width of bus contact pads would be a known result effective variable in the art. Increasing the width, perpendicular to the long axis, would increase conductivity and contact between the cell and an adjacent cell via the bonding material, however, would also contribute to manufacturing cost and overall cell weight and material requirements. As such, a skilled artisan would appreciate the width of the bus bar contact pads on the rear surface of the solar cells within the string disclosed by modified DeGroot should be optimizes, requiring no more than routine experimentation to arrive at the claimed width, thereby rendering obvious the claimed “wherein the front and rear bus contacts have widths perpendicular to its long axis of less than or equal to about 3 mm”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 11, the resulting combination of DeGroot with Hacke includes use of contact pads to replace a single bus bar along the front and back surface of each solar cell. Modified DeGroot provides no reason or rationale to further modify the contact pads between the front and back surfaces, therefore, the same contact pads would be used on the front and back surface, resulting in the front and back contact pads having the same widths, reading on the claimed “wherein the front and rear bus contacts have approximately matching widths”.  

Regarding Claim 12, the resulting combination of DeGroot with Hacke includes use of contact pads to replace a single bus bar along the front and back surface of each solar cell. Modified DeGroot provides no reason or rationale to further modify the contact pads between the front and back surfaces, therefore, the same contact pads would be used on the front and back surface, resulting in the front and back contact pads having the same widths, reading on the claimed “wherein the rear contact pad has a width of about 1 to about 3 times the width of the front bus contact.”.  

Regarding Claim 14, modified DeGroot does not disclose a ratio wherein the length of the solar cells is greater than 3 times the width. However, the dimensions of a solar cell would be a result effective variable. DeGroot explicitly discloses the long side of the solar cells are used to directly connect to an adjacent cell (Fig. 1a for example). Increasing the length over which the cells directly connect would improve the electrical connection between the cells and reduce resistance. However, as the length of the cell increases and improves contact with an adjacent cell, the amount of light incident surface would decrease with decreasing width of the cell. As such, a skilled artisan would appreciate the aspect ratio of each cell should be optimized to maximize light conversion and reduce resistance, thereby requiring no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein the ratio of the length of a long side of the rectangular or substantially rectangular solar cells to the length of a short side of the rectangular or substantially rectangular solar cells is greater than or equal to three”.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 18, DeGroot discloses a solar cell assembly comprising a first string of solar cells which may be silicon ([0029]) being rectangular or substantially rectangular (Fig. 1 teaching the claimed “a first string of rectangular or substantially rectangular silicon solar cells arranged in line with long sides of adjacent solar cells overlapping”). Although DeGroot does not explicitly state crystalline silicon may be used, skilled artisans would appreciate that both amorphous and crystalline silicon are known, routine and conventional crystalline states for silicon use in solar cells such that crystalline silicon is known to be more efficient in solar energy conversion than amorphous, such that it would have been obvious to use any known, routine and conventional state of silicon, including crystalline, to form DeGroot’s solar cell assembly. 

The cells are conductively bonded to each other with a conductive bonding material to connect the cells in series ([0039] teaching the claimed “and conductively bonded to each other with an electrically conductive bonding material to electrically connect the solar cells in series”). 

Each cell comprises a front surface having a front electrode including fingers and a bus bar (27, 29 Fig. 1a teaching the claimed “a first end solar cell located at a first end of the first string having a front surface, a rear surface, and an electrically conductive front surface metallization on the front surface, wherein the front surface metallization of the first end solar cell comprises a plurality of fingers connected to a front bus contact running adjacent to a first long side of the solar cell”) and a back electrode (22 Fig. 4 teaching the claimed “a second end solar cell located at a second end of the first string having a front surface, a rear surface, and an electrically conductive rear surface metallization on 

DeGroot fails to disclose the buses of the front and back are contact pads. 

However, Hacke discloses various configurations for bus bars within solar cell devices include a configuration wherein a plurality of discrete contact pads are used to form a bus having a plurality of conductors extending between and electrically connecting the discrete contact pads (Fig. 3A teaching the claimed " the front bus contact comprising a plurality of front contact pads, a rear bus contact including a plurality of rear contact pads " limitation). This type of configuration facilitates electrical interconnection greater than a single bus bar ([0039]).

Therefore, a skilled artisan would be motivated to use the interconnected discrete contact pads disclosed by Hacke as opposed to a single bus bar, as disclosed by DeGroot, in DeGroot's solar assembly in order to facilitate greater electrical interconnection (Hacke [0039]).

Modified DeGroot discloses the assembly may comprise an additional conductive element, separate and distinct from the elements which connect between cells within the string, the additional conductive element may not be bent and may function to connect the chain of cells to one or more 

Modified DeGroot fails to disclose an assembly comprising a plurality of strings connects via terminals. 

However, Johnston discloses a solar cell assembly comprising individual modules (114-1, 114-2, 114-3 Fig. 1 for example) each comprising a plurality of cells (115-1 through 115-n Fig. 1) wherein each string is connected to an adjacent string via the terminals of the string such that the negative terminal of a first string connects to the negative terminal of an adjacent string ([0025]). Inclusion of a second string of solar cells is no more than combining two known elements, i.e. a first solar cell strings and a second solar cell strings, to produce the known result of increased energy output. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

In combination, modified DeGroot discloses a first and second string of solar cells (Johnston Fig. 1 teaching the claimed “and a second string of solar cells”) wherein the terminal interconnect which extends the entire length of the long side of the cells connects the first string and the second string 

Modified DeGroot fails to disclose a bypass diode. 

However, Gonzalez discloses connecting bypass diodes to the first and second terminal ends of a solar cell string (D1, D4 Fig. 4 for example teaching the claimed “the first and second interconnects each comprising a bypass diode tap located at one end of the interconnects, the bypass diode tap configured to provide a connected point for the bypass diode and a bypass diode electrically connected between the first and second interconnects”). The bypass diodes allow for bypassing a cell during malfunction ([0028]-[0029]). 

Therefore, a skilled artisan would readily appreciate that bypass diodes and associated electrical connections can be added to modified DeGroot’s assembly, as taught by Gonzalez, as bypass diodes allow for bypassing a cell in the string during malfunction (Gonzalez [0028]-[0029]).

Regarding Claim 19, modified DeGroot discloses two solar cells, however, as Johnston sets forth, a number of cells may be included in a single string (see 115-1 through 115-n Fig. 1) such that an intermediate cell would be rendered obvious by the combination of DeGroot with Johnston. A conductive element within the intermediate cell connection teaches the claimed “further comprising an intermediate electrically conductive interconnect conductively bonded to the rear bus contact of an intermediate solar cell located at an intermediate position along the first string of solar cells”. The string 

Regarding Claim 21, modified DeGroot discloses the interconnects include two ends, each of which constitutes a “tab” DeGroot Fig. 9 teaching the claimed “the interconnect comprises a plurality of tabs configured to provide connection points to either the first or second string of solar cells”. 

Regarding Claim 22, modified DeGroot discloses the interconnects are formed of metal thereby satisfying the definition of “mechanically compliant” set forth in the instant disclosure, rendering obvious the claimed “wherein the interconnect is mechanically compliant”. 

Regarding Claim 23, modified DeGroot discloses when connecting a bypass diode to a string of solar cells, a ribbon may be used to connect the elements together (Gonzalez Fig. 6B teaching the claimed “wherein the bypass diode tap is a ribbon that extends laterally to a side of the first string of solar cells to connect to the first bypass diode”). 

Regarding Claim 24, modified DeGroot disclose each string includes a first and second end (DeGroot Fig. 1 teaching the claimed “wherein the first string includes a first end and a second end”) and a plurality of cells including a first cell at the first end and a number of cells between the first and second ends (Johnston Fig. 1 teaching the claimed “the first string includes a group of solar cells that includes a first solar cell at the first end of the first string and a second solar cell that is between the first and second ends but not at the second end of the first string”). Each cell includes a bus conductor (DeGroot 62 Fig. 3 teaching the claimed “a first conductor that connects to the front metallization pattern on the 

Regarding Claim 25, modified DeGroot discloses rear contact pads being located “near” a middle of the rear surface of each solar cell (DeGroot Fig. 1 and Hacke Fig. 3A teaching the claimed “wherein the rear contact pads are located near a middle of the rear surface along a length of the solar cell”). 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeGroot in view of Hacke, Johnston and Gonzalez as applied to claim  1 above, and further in view of JP 2008135655 by Maruyama et al (hereinafter Maruyama). 

Regarding Claim 15, modified DeGroot discloses the limitations of Claim 1 but fails to disclose a bypass conductor. 

However, Maruyama discloses adding an auxiliary electrode the same width as finger electrodes running parallel to a bus bar in close proximity to the bus baron a solar cell device (for example. Fig.
3 corresponding to the claimed "a bypass conductor interconnecting two or more of the fingers to electrically bypass cracks that may form between the bypass conductor and the front bus contact" limitation). The bypass conductor is narrower than the bus bar (Maruyama Fig. 3 teaching the claimed “wherein the bypass conductor has a width perpendicular to its long axis narrower than the width of the 

	Therefore, a skilled artisan would be readily motivated to add an auxiliary electrode in proximity to the bus bar of DeGroot’s solar cells, as taught by Maruyama, in order to improve power efficiency in the case of bus bar delamination (Maruyama [0007]-[0009]). 

Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeGroot in view of Hacke, Johnston and Gonzalez as applied to claim  1 above, and further in view of US 20140096823 by Fu et al (hereinafter Fu).

Regarding Claim 16, modified DeGroot discloses the limitations of Claim 1 but fails to disclose end conductors. 

However, Fu discloses adding end conductors across the outside edge of a plurality of fingers within a solar cell (318 Fig. 3A corresponding to the claimed "wherein the front surface of each solar cell further comprises an end conductor that interconnects two or more of the plurality of fingers at their ends opposite from the front bus contact to electrically bypass cracks that may form between the bypass conductor and the end conductor" limitation) so as to prevent the finger electrodes from having an open end which reduces the risk of breakage from external forces ([0042]).

Therefore a skilled artisan would be motivated to add end conductors along the outside edge of the finger electrodes disclosed by modified DeGroot, as taught by Fu, in order to prevent any open ends of the finger electrodes (Fu [0042]).

Regarding Claim 17, modified DeGroot discloses the end conductors are the same in dimensions as the finger electrodes to which they are connected (Fu Fig. 3A teaching the claimed “wherein the end conductor has a width perpendicular to its long axis that is the same as the width of a finger”).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721